Citation Nr: 0718069	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-03 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease (DJD) of the right knee, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for disability of the 
left leg, side, and hip, claimed as secondary to service-
connected DJD of the right knee.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence is sufficient to reopen 
a service connection claim for asthma.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from           August 2003 and March 2004 
rating decisions of the Newark, New Jersey Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
subsequently perfected a timely appeal.  Also, he moved to 
Georgia and his case was transferred to the Atlanta RO.

Since the veteran's February 2005 statement was accepted in 
lieu of a VA Form-9, the RO, in a February 2006 letter 
inquired whether the veteran wished to have a hearing.  In 
that letter, the RO indicated that the veteran should notify 
it within 60 days from the date of the letter (February 9, 
2006).  In the absence of a reply from the veteran, the RO 
noted that it would assume that the veteran does not wish to 
have a hearing, and the case would be sent to the Board.  As 
the record contains no subsequent response from the veteran 
with regard to the hearing inquiry, the Board concludes that 
the veteran wishes to proceed without a hearing. 

The issue of entitlement to an increased rating for DJD of 
the right knee and the application to reopen a claim of 
service-connected for asthma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has no corroborated stressors and does not 
meet the diagnostic criteria for PTSD.

2.  Medical evidence fails to relate any current left leg 
disability to service-connected DJD of the right knee.  

3.  Medical evidence fails to show that the veteran has a 
current disability of the left hip or "side." 


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).

2.  Disabilities of left leg, side, and hip are not 
proximately due to or the result of the veteran's service-
connected DJD of the right knee.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2006), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2006), provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an April 2003 letter.  That letter 
essentially informed the veteran to submit any pertinent 
evidence he has in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.  

Moreover, all available evidence pertaining to the veteran's 
service connection claims for PTSD and left leg, side, and 
hip disability has been obtained.  The claims folder contains 
service medical and personnel records, evidence from the 
Social Security Administration, and post-service medical 
records from the VA New Jersey Health Care System, and VA 
Medical Center in East Orange, New Jersey, as well as private 
medical evidence. The record does not contain evidence from a 
private physician, Dr. Feliciano.  In response to a records 
request, Dr. Feliciano, in a January 2004 statement, 
indicated that he did not have any records pertinent to the 
veteran.  Thus, the Board finds that further attempts to 
secure those records would be futile.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a May 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, so there 
can be no possibility of prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


PTSD Claim

The veteran asserts that he is entitled to service connection 
for PTSD.  In his May 2003 statement, he reported witnessing 
many dead bodies, to include two close friends, during his 
tours in the Panama Canal Zone and Vietnam.  Service 
personnel records show that he was a member of a Technical 
Escort Unit.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2006).

A PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

On review, the Board finds that the veteran's service 
connection claim for PTSD must be denied, as the objective 
evidence fails to show he currently meets the diagnostic 
criteria for PTSD.  Review of all evidence of record simply 
fails to show a diagnosis of PTSD.  Without a current 
diagnosis, the veteran's service connection claim for PTSD 
must be denied.  See Brammer, supra.  The veteran claimed 
stressors related to going to Panama and the Republic of 
Vietnam during periods of TDY and seeing dead bodies, 
including bodies of his friends.  There is no record of trips 
to the Republic of Vietnam or Panama in the veteran's service 
personnel records and attempts to corroborate his visits to 
Panama and the Republic of Vietnam have been unsuccessful.  
According to an authorization form, received in November 
2003, the veteran indicated that a private physician, Dr. 
Feliciano, would have records pertinent to his PTSD.  
However, as noted above, records from such physician are not 
available. (The Board also observes that despite the 
veteran's contentions, his personnel records fail to show 
that he ever had Vietnam service.)

In sum, the Board concludes that the evidence does not 
satisfy the first element of a successful PTSD claim (i.e., 
evidence of a current diagnosis in accordance with 38 C.F.R. 
§ 4.125).  Given this finding, it is not necessary to discuss 
in detail whether the veteran participated in combat or 
whether there is credible supporting evidence of an in-
service stressor.  

Although the veteran believes that he currently has PTSD, his 
opinion as to a medical matter is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for PTSD because 
there is no evidence of pertinent disability either in 
service or following service.  Furthermore, there is no 
corroboration of his claimed stressors in the record.  Thus, 
there is no true indication that he has pertinent disability 
that is associated with service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of a 
diagnosis of PTSD or of corroborative evidence of his claimed 
stressors, there is no point in obtaining an etiology 
opinion.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

In sum, the Board finds that the veteran does not have PTSD 
that can be associated with claimed stressors that have been 
corroborated by credible evidence.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the veteran's service connection claim for PTSD 
is denied.


Secondary Service Connection

The veteran asserts that he is entitled to service connection 
for left leg, side, and hip disability.  He does not assert 
and the evidence does not show that he developed these 
disabilities during service.  Rather, the veteran attributes 
pertinent disabilities to his service-connected right knee 
disability.

Service connection is warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  Recently, 38 C.F.R. § 3.310 
was amended. The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b)).  Because VA has been in compliance with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.  

On review, the Board finds that secondary service connection 
for disabilities of the left leg, side, and hip is not 
warranted.  The Board observes that the RO, in an August 2003 
rating decision, deferred this secondary service connection 
issue in order to obtain a VA opinion.  Consequently, the 
veteran was examined in December 2003, and was diagnosed with 
leg pain syndrome; the examiner also noted the veteran's 
vascular problems manifested in the legs.     

Initially, with regard to the diagnosis of leg pain syndrome, 
the Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Regardless, the December 
2003 VA examiner concluded that the veteran's leg pain and 
other leg problems are not related to his service-connected 
right knee disability.  The record does not contain a medical 
opinion favorable to the veteran. 

Further, although there appeared to be limited motion of the 
hips with pain on December 2003 VA examination, the evidence 
of record does not show an underlying hip disability.  
Similarly, review of the evidence of record fails to show 
that the veteran currently has a disability of the left 
"side."  Without a currently diagnosed disability, service 
connection may not be granted.  See Brammer, supra.

Since there is no competent evidence showing that the veteran 
currently has a disability of the left hip and "side," and 
there is no objective evidence relating current left leg 
disability to service, the Board finds that the preponderance 
of the evidence is against the secondary service connection 
claim, and the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for disabilities of the 
left leg, side, and hip, claimed as secondary to service-
connected DJD of the right knee, is denied.


REMAND

The veteran seeks to reopen a service connection claim for 
asthma, last denied in June 1981 on the basis that there was 
no evidence showing that pre-existing asthma was aggravated 
during his period of military service.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.  The Court held that the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence and information would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Court further held that the failure to 
provide notice of what constitutes material evidence in this 
context would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.

Though an April 2003 VCAA letter of record noted that a 
service connection claim for asthma was last denied in June 
1981, it did not discuss the basis for the prior denial, and 
did not provide the veteran with the applicable "new and 
material" standard applicable to his claim.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  The other VCAA letters of 
record are not pertinent to the new and material claim.  
Thus, the veteran has not been provided notice that satisfies 
the new requirements set forth in Kent.

Lastly, according to a February 2007 informal hearing 
presentation, the veteran's representative indicated that the 
veteran's right knee disability is more severe than 
contemplated by the 30 percent evaluation, and that his 
disability has gotten "progressively worse" since his last 
VA examination.   It was noted that the veteran 
"constantly" experiences right knee pain, limited range of 
motion, and difficulty walking and standing for long periods 
of time due to the severity of his right knee disability.  
Review of the record reflects that the veteran's last VA 
examination of the joints was conducted in January 2005.  
Based on the February 2007 statement, the Board finds that a 
remand is necessary to afford the veteran a VA examination to 
determine the current nature and severity of his right knee 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; (2) notifies the 
veteran of the reasons for the June 1981 
denial (it was determined that the pre-
existing asthma was not aggravated by 
military service); and (3) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed to grant the veteran's 
service connection claim (i.e., medical 
evidence showing that pre-existing asthma 
was aggravated by military service).  
This notice is outlined by the Court in 
Kent, supra.  The notification letter 
should also advise the veteran of the 
evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claim.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of the service-
connected DJD of the right knee.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including x-rays, should be conducted.

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected right knee disability.  
In particular, the examiner should 
provide the range of motion of the 
veteran's right knee and should note the 
presence (including degree of severity) 
or absence of any subluxation or lateral 
instability of this joint.

The examiner is also requested to note 
whether the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his left knee repeatedly over a period of 
time.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the increased rating claim 
for DJD of the right knee, and the new 
and material claim currently on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


